144 N.J. 325 (1996)
676 A.2d 1064
CONCETTA MAROTTA, PLAINTIFF,
v.
NEW JERSEY AUTOMOBILE FULL INSURANCE UNDERWRITING ASSOCIATION, BY AND THROUGH ITS SERVICING CARRIER LIBERTY MUTUAL INSURANCE COMPANY, DEFENDANTS.
NEW JERSEY AUTOMOBILE FULL INSURANCE UNDERWRITING ASSOCIATION, BY AND THROUGH ITS SERVICING CARRIER, LIBERTY MUTUAL INSURANCE COMPANY, PLAINTIFF-RESPONDENT,
v.
ANTHONY J. MAROTTA, CONCETTA MAROTTA, INTERNATIONAL INSURANCE CO. (A/K/A CRUM & FORSTER PERSONAL INSURANCE), AND THE AMERICAN INSURANCE CO. (A/K/A FIREMAN'S FUND INSURANCE COMPANIES), DEFENDANTS, AND JACK BERK AND EILEEN BERK, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued April 30, 1996.
Decided June 11, 1996.
*326 Eric S. Plaum argued the cause for appellant.
Laurie Harrold Rozzo argued the cause for respondent (Slimm & Goldberg, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 280 N.J. Super. 525, 656 A.2d 20 (1995).
For affirmance  Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  None.